DETAILED ACTION

Status of Claims
The claims filed on 04/11/2022 are entered.  Upon entry, claims 1, 3, 7, 9, 11, 13, and 18-21 are pending.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 6, 14, and 16 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claims.
The previous rejection of claims 7, 9, 11, and 13 under 35 U.S.C. § 112(b) is withdrawn in view of the canceled status of claim 6.

Withdrawn Claims
This application is in condition for allowance except for the presence of claims 18-20, directed to an invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.  See MPEP § 821.02.
With respect to potential rejoinder, it is noted that claim 18 is a product-by-process claim.  Product-by-process claims seek to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  See MPEP § 2113.  Therefore, although claim 18 refers to allowable claim 1, it is not eligible for rejoinder because its method steps are not accorded patentable weight.  Claims 19 and 20 are ineligible for rejoinder because they refer to canceled claim 17, which does not contain or refer to allowable subject matter.  See MPEP § 821.04.

	
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 18-20.	(canceled)

Allowable Subject Matter
Claims 1, 3, 7, 9, 11, 13, and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 2019/0099940 (A1) to Dardona et al. (“Dardona”) is the closest prior art.  Dardona teaches a method of direct writing of conformal and free-form magnets.  The method includes the steps of (i) producing an ink layer; (ii) soft curing the ink layer; (iii) repeating steps (i) and (ii) until the desired number of layers are built; and (iv) subjecting the deposited soft-cured layers collectively to a post-curing operation.
In instant claims 1 and 21, the methods consist of forming a layer of slurry, curing the slurry layer, depositing another layer of slurry upon the previously cured layer, and curing the deposited slurry layer.  Claim 21 further recites that the curing steps each consist of a curing step.  Due to the closed transitional phrase “consisting of,” the claimed invention excludes any step not specified in the claims.  Dardona teaches that the post-curing step, which is conducted after steps (i)-(iii) take place, is required (para. [0036] – “...green magnet 60 must undergo post-cure 62”).  Because the claims exclude additional method steps, such as the execution of a post-curing step, the prior art does not teach or suggest the inventions as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
April 23, 2022